DETAILED ACTION
1.	This office action is a response to communication submitted on 11/13/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 7/30/2020, 10/13/2020 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (US 20190229661 A1) in view of NIGO et al. (US 20200144951 A1, PCT Filed dated on 7/25/2017).
In regards to claim 1, OGAWA shows (Figs. 1-6) a method of controlling a compressor (intended use) comprising a motor (80) with a rotor of a permanent magnet (not shown but implicit as MG has permanent magnets) the method comprising: 
applying a detection current (from 70) to the motor in response to a command of starting the compressor (see start command, Fig. 6; 
detecting, according to a response of the motor (80) to the detection current, whether there is demagnetization of the permanent magnet of the rotor; resetting an operating parameter of the 
NIGO further shows (Figs, 1, 6, 14) and discloses a motor 1 which is permanent magnet-embedded motor, and is used for, for example, a rotary compressor wherein a "overcurrent protection" controls a current value of the inverter 103 so as not to exceed an overcurrent threshold (also referred to as an overcurrent protection level) in order to reduce demagnetization of the permanent magnets 25, pars. 110, 117, 125-126).
Thus, given the teaching of NIGO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of OGAWA for the intended use of applying the control system to reduce demagnetization on a compressor. 
In regards to claims 2 and 11, OGAWA shows (Figs. 1-6) wherein the detection current has a q-axis component, with a d-axis component of zero (see Fig. 2, Iq/Id current vectors).
In regards to claims 3 and 12, OGAWA shows (Figs. 1-6) wherein detecting whether there is demagnetization of the permanent magnet of the rotor comprises: calculating a flux linkage of the permanent magnet; and comparing the calculated flux linkage of the permanent magnet with a theoretical value of a flux linkage of the permanent magnet to determine whether there is the demagnetization or not (see Figs. 3-8, and pars. 71 wherein equations consider interlinked magnetic fluxes).
In regards to claims 4 and 14, OGAWA shows (Figs. 1-6) wherein detecting whether there is demagnetization of the permanent magnet of the rotor comprises: determining a level of demagnetization; wherein resetting an operating parameter of the compressor comprises: setting the operating parameter according to the level of demagnetization (see Figs. 1, 2, abstract and pars. 5, 29, 42, 84, 116-121, 133).

In regards to claim 6, OGAWA shows (Figs. 1-6) wherein the operating parameter reset comprise at least one of a maximum output current (on the basis of voltage) and an overcurrent protection point of a frequency converter which are operable for driving the motor in the compressor (80), see pars. 116, 130 and claims 1-6 wherein the detection threshold value (i.e. max current allowance) is adjusted on the basis of the one of the output torque, the current and the electrical angular speed of the alternating current motor.  .
In regards to claims 7-8 and 15-16, OGAWA shows (Figs. 1-6) wherein said resetting the operating parameter of the compressor if there is the demagnetization comprises: if there is the demagnetization and a level of the demagnetization is within 20% (not shown as percentage but as delta , increasing the maximum output current of the frequency converter and decreasing the overcurrent protection point with an increase in the level of the demagnetization,  wherein the maximum output current of the frequency converter has an upper limit that is 150% of a rated operating current of the frequency converter, and the overcurrent protection point has a lower limit that is 160% of the rated operating current of the frequency converter. (see curve line of demagnetization on Figs. 7-8, pars. 119, 128 wherein if delta is has a specific value the curve is corrected or adjusted, this is a range that is dynamic and can be readjusted depending on the system needs). 

In regards to claims 9, 17-20, NIGO shows (Fig. 2) a compressor (9), comprising: a motor (1) with a rotor (20) of a permanent magnet (25); and a controller (110, 103) configured to execute a startup algorithm at startup (pars. 68, 147, Figs. 15-18).
In regards to claim 10, OGAWA shows (Figs. 1-6) further comprising an angle generator (86) configured to obtain a positional angle of the rotor by integrating a speed of the motor (see Fig. 2).
In regards to claim 11, OGAWA shows (Figs. 1-6) wherein the detection current has a q-axis component, with a d-axis component of zero.
Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20020157408 A1
US 20170030984 A1
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846